            Case 2:17-cv-02896-JCM-EJY Document 104
                                                103 Filed 06/01/20
                                                          05/29/20 Page 1 of 4



 1   ADAM H. SPRINGEL, ESQ.
     Nevada Bar No. 7187
 2   MICHAEL A. ARATA, ESQ.
 3   Nevada Bar No. 11902
     SPRINGEL & FINK LLP
 4   9075 W. Diablo, Suite 302
     Las Vegas, Nevada 89148
 5   Telephone: (702) 804-0706
 6   E-Mail:    aspringel@springelfink.com
                    marata@springelfink.com
 7
     Attorneys for Defendant/Counter-Claimant/Third-Party Plaintiff
 8   TAYLOR WALES
 9
                                        UNITED STATES DISTRICT COURT
10                                           DISTRICT OF NEVADA
                                                     ***
11
12   THE BANK OF NEW YORK MELLON FKA       Case No.: 2:17-cv-02896-JCM-EJY
     THE BANK OF NEW YORK, AS TRUSTEE FOR
13
     THE CERTIFICATEHOLDERS OF CWALT,
                                           STIPULATION AND ORDER FOR
14   INC. ALTERNATIVE LOAN TRUST 2005-23CB
                                           DISMISSAL WITH PREJUDICE
     MORTGAGE PASS-THROUGH
15   CERTIFICATES, SERIES 2005-23CB,
16
                               Plaintiff,
17
     vs.
18
19   TAYLOR WALES, FIRST CALIFORNIA
     MORTGAGE COMPANY, LOS PRADOS
20   COMMUNITY ASSOCIATION,
21                       Defendants.
22   _________________________________________
     TAYLOR WALES,
23
                               Counter-Claimant,
24
25   vs.

26   THE BANK OF NEW YORK MELLON FKA
     THE BANK OF NEW YORK, AS TRUSTEE FOR
27
     THE CERTIFICATEHOLDERS OF CWALT,
28   INC. ALTERNATIVE LOAN TRUST 2005-23CB




     {N0690248;1}                                   -1-
             Case 2:17-cv-02896-JCM-EJY Document 104
                                                 103 Filed 06/01/20
                                                           05/29/20 Page 2 of 4



 1   MORTGAGE PASS-THROUGH
     CERTIFICATES, SERIES 2005-23CB,
 2
 3                       Counter-Defendant.
     _________________________________________
 4   TAYLOR WALES,
 5                             Third-Party Plaintiff,
 6
     vs.
 7
     RUGGED OAKS INVESTMENTS, LLC,
 8
 9                             Third-Party Defendant.

10
11                      STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
12            Third-Party Plaintiff TAYLOR WALES, by and through his counsel of record, the law firm of
13   Springel & Fink LLP, and Third-Party Defendant RUGGED OAKS INVESTMENTS, LLC, by and
14   through its counsel of record, the Hutchison & Steffen, PLLC, hereby stipulate as follows:
15         1. Third-Party Plaintiff TAYLOR WALES’s Third-Party Complaint against Third-Party Defendant
16            RUGGED OAKS INVESTMENTS, LLC shall be dismissed with prejudice; and
17         2. Each party is to bear their own attorney’s fees and costs.
18            IT IS SO STIPULATED.
19
20     DATED this 29th day of May, 2020                        DATED this 29th day of May, 2020
21             SPRINGEL & FINK LLP                                 HUTCHISON & STEFFEN, PLLC
22           /s/ Michael A. Arata                                     /s/ Matthew K. Schriever
23     By: _______________________________                     By: _____________________________________
           ADAM H. SPRINGEL, ESQ.                                  John T. Steffen, Esq.
24          Nevada Bar No. 7187                                    Nevada Bar No. 4390
            MICHAEL A. ARATA, ESQ.                                 Matthew K. Schriever, Esq.
25          Nevada Bar No. 11902                                   Nevada Bar No. 10745
            9075 W. Diablo, Suite 302                              Peccole Professional Park
26          Las Vegas, Nevada 89148                                10080 West Alta Drive, Suite 200
                                                                   Las Vegas, Nevada 89145
27             Attorneys for Third-Party Plaintiff
               TAYLOR WALES                                        Attorneys for Third-Party Defendant
28                                                                 RUGGED OAKS INVESTMENTS, LLC



     {N0690248;1}                                        -2-
            Case 2:17-cv-02896-JCM-EJY Document 104
                                                103 Filed 06/01/20
                                                          05/29/20 Page 3 of 4



 1                             THE BANK OF NEW YORK MELLON, et al. v. TAYLOR WALES, et al.
                                                         Case No.: 2:17-cv-02896-JCM-EJY
 2                               STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 3
                                                      ORDER
 4
 5            Based upon the Stipulation of the parties, and good cause appearing,

 6            IT IS HEREBY ORDERED that the Third-Party Complaint made by Third-Party Plaintiff

 7   TAYLOR WALES against Third-Party Defendant RUGGED OAKS INVESTMENTS, LLC shall be

 8   dismissed, with prejudice, with each party to bear their own attorney’s fees and costs.

 9
10            DATED this
                    June ____  day of ______________, 2020.
                           1, 2020.

11
12
                                                   _________________________________________
13
                                                   UNITED STATES DISTRICT COURT JUDGE
14                                                 Case No.: 2:17-cv-02896-JCM-EJY
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     {N0690248;1}                                       -3-
            Case 2:17-cv-02896-JCM-EJY Document 104
                                                103 Filed 06/01/20
                                                          05/29/20 Page 4 of 4



 1                                         CERTIFICATE OF SERVICE
                                    The Bank of New York, etc. v. Wales, et al.
 2                                      Case No.: 2:17-cv-02896-JCM-EJY
 3
 4             Pursuant to FRCP 5(b), on May 29, 2020 the foregoing document entitled: STIPULATION AND
 5   ORDER FOR DISMISSAL WITH PREJUDICE was served as follows:
 6
     __X___          VIA E-SERVICE: served upon each of the parties via electronic service through the United
 7                   States District Court for the District of Nevada’s CM/ECF system pursuant to LR 4-1 to
 8                   those participating in the Court’s electronic filing system, as follows:

 9
10         _         VIA U.S. MAIL: by placing a true copy thereof enclosed in a sealed envelope with postage
                     thereon fully prepaid, in the United States mail at Las Vegas Nevada. I am “readily
11                   familiar” with the firm’s practice of collection and processing correspondence by mailing.
                     Under that practice, it would be deposited with the U.S. postal service on that same day
12                   with postage fully prepaid at Las Vegas, Nevada in the ordinary course of business,
13                   addressed as follows:

14
                                                   /s/ Ella Wilczynski
15
                                           By:                                    ________
16                                                An employee of SPRINGEL & FINK LLP

17
18
19
20
21
22
23
24
25
26
27
28




     {N0690248;1}                                      -4-
